Walton, J.
The question is whether a woman who is •divorced can maintain an action against her former husband for ■personal services performed for him before their marriage. We think she can. " A woman, having property, is not deprived of any part of it by her marriage.” Such is the statute law of this State. R. S., c. 61, § 2. The word "property” includes choses in action ■ as well as choses in possession. It includes money due as well . as money possessed. It includes money due for personal services as well as money due for any thing else. In its broadest sense it includes every thing which goes to make up one’s wealth or estate. We cannot doubt that this is the sense in which it is used in this statute. It follows, therefore, that a woman, by her ■ marriage, can no more be deprived of money due to her than she can of money actually possessed by her, of money due from 'the man she marries no more than of money due from any one • else. It may be that while the marriage relation subsists no : action of any kind can be maintained by her against her husband. ’ But when this relation ceases, this impediment is removed, and :no reason is perceived why she can not then sue him as well as .any one else. We think she can. Webster v. Webster, 58 Maine, 189; Blake v. Blake, 64 Maine, 177.

Exceptions overruled. Judgment on the verdict.

Appleton, C. J., Barrows,Danforts, Peters andSxjmones, ,JJ., concurred.